Exhibit 10.9
THIS DOCUMENT CONSTITUTES PART OF
A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933
June 2, 2008
VULCAN MATERIALS COMPANY
NONEMPLOYEE DIRECTOR DEFERRED STOCK UNIT AGREEMENT
Terms and Conditions
THIS AGREEMENT, dated as of the Grant Date, which is the date set forth on page
one of this Agreement, is between the Company and the Participant, as designated
on page one of this Agreement. This Agreement sets forth the terms of the grant
described in Section 2 below. In addition, this Agreement amends the deferred
stock unit agreements, if any, between the Company and the Participant dated
June 1, 2006, and June 1, 2007, by replacing sections 3, 4, and 6 in those
agreements with, respectively, Sections 3, 4, and 6, below.
RECITALS:
The Company adopted the 2006 Omnibus Long-Term Incentive Plan (the “Plan”) in
order to provide for a wide array of stock-based and other long-term incentives
for its employees and members of the Board. The Compensation Committee of the
Board (the “Committee”) hereby grants Deferred Stock Units (“DSUs”) to certain
nonemployee members of the Board, including the Participant, in accordance with
the requirements of the Plan to carry out the purposes of the Plan. In
consideration of being awarded the DSUs, the Participant agrees with the Company
as follows:

  1.   Definitions. All defined terms contained in the Plan are hereby
incorporated by reference, except to the extent that any term is specifically
defined in this Agreement.     2.   Grant of Deferred Stock Units; Vesting;
Dividend Equivalents.

  (A)   Grant. Subject to the terms and conditions of the Plan, this Agreement,
and any applicable deferral election form executed by the Participant, the
Committee hereby grants to the Participant the number of DSUs designated on page
one of this Agreement. The DSUs represent an unfunded and unsecured obligation
of the Company to issue the same number of Shares in accordance with Section 3
as DSUs granted pursuant to this Section 2(A), or accrued pursuant to
Section 2(C), under this Agreement. As of the Grant Date, an account is
established for the Participant (“Deferral Account”), and is credited with the
number of DSUs shown on page one. No Shares have been transferred or set aside,
or will be transferred or set aside, from the general creditors of the Company
to fund this award. The Participant has no right to vote or receive dividends on
the Shares represented by the DSUs until the Shares have been paid, as explained
below.     (B)   Vesting. Except as otherwise provided in Section 4 or 6, the
Participant’s right to receive the Shares represented by the DSUs will become
non-forfeitable on the third anniversary of the Grant Date.     (C)   Dividend
Equivalents. During the period from the Grant Date to the issuance of Shares in
accordance with Section 3 (“Deferral Period”), the Participant’s Deferral
Account will be credited with dividend equivalents equal to the dividends paid
on the number of Shares represented by the DSUs during the Deferral Period
(“Dividend Equivalents”). The Dividend Equivalents will be converted to
additional DSUs, rounded to the nearest whole number, by dividing the Dividend
Equivalents by the Fair Market Value of one Share on the date the dividend is
paid. In the case of

 



--------------------------------------------------------------------------------



 



  (D)   dividends paid in property, the amount credited will be based on the
fair market value of the property on the date the dividend is paid. Any such
DSUs credited to the Deferral Account under this Section 2(C) will be subject to
the same vesting restrictions, if any, and other terms of this Agreement as the
DSUs giving rise to the Dividend Equivalents.

  3.   Payment of Deferred Stock Units. The issuance of Shares in settlement of
the Participant’s rights under this Agreement will be made in a lump sum payment
during whichever of the following periods ends first:

  (A)   the month of March following the calendar year of the Participant’s
cessation of Board service, unless the Participant has elected to defer
settlement in accordance with the deferral election provisions in Section 5;    
(B)   within 90 days of the date of the Participant’s death or disability, as
defined under Section 409A of the Code (“Disability”), provided that the
Participant does not have the right to designate the taxable year of the
payment; and     (C)   within 90 days of the date of a change in control of the
Company, as defined in regulations or other guidance under Section 409A of the
Code, provided that the Participant does not have the right to designate the
taxable year of the payment.

  4.   Acceleration of Vesting

  (A)   Retirement. Upon attaining the mandatory retirement age (“Retirement”),
all DSUs under this Agreement whether then forfeitable or non-forfeitable will
become non-forfeitable. All non-forfeitable DSUs will be paid in accordance with
Section 3.     (B)   Disability. Upon Disability of the Participant, all DSUs
granted under this Agreement whether then forfeitable or non-forfeitable will
become non-forfeitable. All non-forfeitable DSUs will be paid in accordance with
Section 3.     (C)   Death. Upon the death of the Participant, all DSUs granted
under this Agreement whether then forfeitable or non-forfeitable will become
non-forfeitable. All non-forfeitable DSUs will be paid to the Participant’s
estate in accordance with Section 3.     (D)   Other Cessation. Upon a cessation
of service for reasons other than Retirement, Disability, or death, all DSUs
granted under this Agreement that have not become non-forfeitable as of the date
of such cessation will be forfeited, unless otherwise determined by the
Committee in its discretion.

  5.   Deferral Elections.

  (A)   Prior Year Elections. In a calendar year prior to the year of the Grant
Date, the Participant may elect to defer the issuance of Shares in settlement of
the Participant’s rights under this Agreement beyond the period established in
Section 3(A) in accordance with Subsection (C).     (B)   Special Elections for
2008. The Participant may elect before January 1, 2009, to defer the issuance of
Shares in settlement of DSUs that would not otherwise be paid before January 1,
2009, beyond the period established in Section 3(A) in accordance with
Subsection (C).     (C)   Deferral Options. Pursuant to an election under
subsection (A) or (B), the Participant may elect to receive settlement in 5 or
10 approximately equal annual installments beginning during the period
established in Section 3(A), provided payment is not made under Section 3(B) or
3(C) and subject to subsection (D). The amount of each installment payment will
be determined by dividing the number of DSUs in the Participant’s Deferral
Account on the payment date by the number of

 



--------------------------------------------------------------------------------



 



      installments remaining (for example, the number of shares in the first of
five installment payments will equal the number of DSUs on the payment date
divided by five, and the number of shares in the second of five installments
will equal the number of DSUs on the second payment date divided by four). An
election made under this Section 5 shall be irrevocable and must be made by
executing and submitting the appropriate election form to the Committee.     (D)
  Death, Disability, or Change in Control During Settlement Period. Upon the
Participant’s death or Disability or upon a change in control of the Company, as
defined in regulations or other guidance under Section 409A of the Code, during
the settlement period, issuance of any remaining Shares in settlement of the
Participant’s rights under this Agreement will made in a lump sum payment during
the period specified in Section 3(B), in the case of death or Disability, or
during the period specified in Section 3(C), in the case of a change in control.

  6.   Change in Control of the Company.

      Upon a change in control of the Company, as defined in regulations or
other guidance under Section 409A of the Code, all DSUs granted under this
Agreement whether then forfeitable or non-forfeitable will be deemed to be
non-forfeitable. All DSUs will be paid to the Participant in accordance with
Section 3.

  7.   Effect of Change in Stock Subject to the DSU.

      The Committee shall make appropriate adjustments in the number or class of
shares subject to the award in order to prevent dilution or enlargement of
benefits to the Participant hereunder in the event of a stock or extraordinary
cash dividend or other distribution, recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights or similar
corporate transaction or event.

 